Case 1:19-cv-00874-RBJ-MEH Document 421-2 Filed 03/23/21 USDC Colorado Page 1 of 5




                           Exhibit B
Case 1:19-cv-00874-RBJ-MEH Document 421-2 Filed 03/23/21 USDC Colorado Page 2 of 5


                                Telephonic Hearing
                                 January 19, 2021


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
         Civil Action No. 19-cv-00874-RBJ-MEH
         ____________________________________________________________

         WARNER BROS. RECORDS INC., et al.,

         Plaintiffs,

         vs.

         CHARTER COMMUNICATIONS, INC.,

         Defendant.

         ____________________________________________________________

                                TELEPHONIC HEARING

                              January 19, 2021
         ____________________________________________________________
                    This telephonic hearing was taken before
         Special Master Regina Rodriguez on January 19, 2021, at
         9:00 a.m. Mountain Standard Time before K. Michelle
         Dittmer, Registered Professional Reporter and Notary
         Public within the state of Colorado.

         (The reporter, K. Michelle Dittmer, appearing remotely
         via telephone)




                            Wilson & Associates, LLC
                      scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-2 Filed 03/23/21 USDC Colorado Page 3 of 5


                                Telephonic Hearing
                                 January 19, 2021
                                                                       Page 25

    1    any particular notice for a dropped work to prove up that
    2    Charter was on notice of an infringement of that specific
    3    work; is that correct?
    4                      MR. SPERLING:     That's -- that's correct.
    5                      SPECIAL MASTER RODRIGUEZ:        But you do
    6    intend to use that notice as evidence to support your
    7    arguments that a particular infringer was a repeat
    8    infringer and that presumably, therefore, Charter had
    9    obligations to act with repeat infringers --
   10                      MR. SPERLING:     We rely on --
   11                      SPECIAL MASTER RODRIGUEZ:        -- is that
   12    accurate?
   13                      MR. SPERLING:     It's accurate.      We might
   14    rely on any of the 18 million notices they got from
   15    scores of different rights holders to establish that.
   16    With respect -- those notices will concern torrents, the
   17    torrent files that may or may not have included works by
   18    UMPG, any other publisher, or any other plaintiff, right?
   19    Because it doesn't turn on that, per se.
   20                      SPECIAL MASTER RODRIGUEZ:        Okay.
   21                      MR. SPERLING:     So we're going to point to
   22    those notices to establish:        You knew that this
   23    infringer -- so just one more concrete example.
   24                      So if a subscriber was the subject of
   25    50,000 notices from other rights holders and then one



                           Wilson & Associates, LLC
                     scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-2 Filed 03/23/21 USDC Colorado Page 4 of 5


                                Telephonic Hearing
                                 January 19, 2021
                                                                       Page 26

    1    notice from the RIAA concerning the Adele track, we would
    2    point to that to say:       Absolutely, you knew that this was
    3    a repeat infringer and this repeat infringer infringed
    4    the Adele track.      And if there's even another notice that
    5    concerns a work by the publishers that is in suit, then
    6    we would make the point:        Look, you got -- you got 50,000
    7    notices from HBO about the subscriber.
    8                      And then there was also a notice that you
    9    got that concerned a torrent file that included one of
   10    UMPG's works, a work in the case.
   11                      So we're entitled to recover for
   12    infringing of that work, and you were clearly a repeat
   13    infringer because you had 50,000 prior notices about
   14    them.
   15                      But we're not just going back to where we
   16    began.    We're not going to take the position that you
   17    were on notice of infringement of the Rihanna track that
   18    we dropped.
   19                      SPECIAL MASTER RODRIGUEZ:        Got it.    So --
   20    and then is it also, then, your position that you don't
   21    have to substantiate or prove that any of those notices
   22    were actually proper, valid notices as well?
   23                      MR. SPERLING:     No.    And I think that's,
   24    you know --
   25                      SPECIAL MASTER RODRIGUEZ:        It sounds to me



                           Wilson & Associates, LLC
                     scheduling@wilsonandassociatesllc.com
Case 1:19-cv-00874-RBJ-MEH Document 421-2 Filed 03/23/21 USDC Colorado Page 5 of 5


                                Telephonic Hearing
                                 January 19, 2021
                                                                       Page 37

    1                      However, it is not clear to me that in
    2    this situation, that that accomplishes that goal.             As
    3    Mr. Sperling points out, UMPG was not the entity that
    4    sent the notices.      It is not entirely clear that it
    5    relates to the same works.
    6                      And so while I recognize Charter's right
    7    to make this inquiry regarding the validity of the notice
    8    and to argue whether or not they believe these notices
    9    were proper and how they interpreted them once they
   10    received them, that is an issue I don't believe that in
   11    this particular instance with regard to UMPG's notices
   12    related to dropped works is the vehicle to have that
   13    happen.
   14                      And so I don't find that the probative
   15    value as it relates to UMPG outweighs the burden and
   16    prejudice in this situation, and so I am not going to
   17    order the inquiry with regard to Topic 9.
   18                      All right.     Anything further on Topic 9?
   19                      MR. KAPLAN:     No, Your Honor.
   20                      SPECIAL MASTER RODRIGUEZ:        All right.
   21    Special Master is fine.
   22                      Topic 11:     Charter should be permitted to
   23    explore the process by which UMPG communicated with the
   24    RIAA regarding the notice program.
   25                      MR. SCHAPIRO:     Topic 11 is out now.



                           Wilson & Associates, LLC
                     scheduling@wilsonandassociatesllc.com
